USCA11 Case: 21-14001    Document: 22-1      Date Filed: 12/08/2022   Page: 1 of 12




                                                [DO NOT PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 21-14001
                           Non-Argument Calendar
                           ____________________

        BERNARD HUGHLON,
                                                    Petitioner-Appellant,
        versus
        STATE OF FLORIDA,
        FLORIDA ATTORNEY GENERAL,


                                                  Respondents-Appellees.


                           ____________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                   D.C. Docket No. 3:18-cv-00619-MMH-JBT
USCA11 Case: 21-14001       Document: 22-1         Date Filed: 12/08/2022   Page: 2 of 12




        2                       Opinion of the Court                  21-14001

                             ____________________

        Before ROSENBAUM, JILL PRYOR, and LAGOA, Circuit Judges.
        PER CURIAM:
                Bernard Hughlon, a Florida prisoner proceeding pro se,
        challenges the district court’s denial of his 28 U.S.C. § 2254 petition.
        We granted a certificate of appealability (“COA”) on one issue:
        whether the district court erred in rejecting Hughlon’s claim that
        his trial counsel performed ineffectively by failing to move to strike
        a juror that saw him in his jail uniform, and restraints before trial.
        For the following reasons, we affirm.
                                              I.
               Hughlon was charged in Duval County, Florida with com-
        mitting escape from the Duval County pretrial detention facility,
        in violation of Florida Statute § 944.40. At trial, Richard Futch, a
        detective with the Jacksonville Sheriff’s Office, testified that he was
        conducting an interview of Hughlon at a separate building regard-
        ing a different matter. After the interview, Futch arrested
        Hughlon, secured him in handcuffs behind his back, and walked
        him next door to the pretrial detention facility where inmates are
        housed. A stipulation that “[t]he defendant hereby acknowledges
        that he was under arrest and in lawful custody” was read to the
        jury.
                Futch testified that he and Hughlon entered the sally port of
        the jail, which he described as a large, six or eight car garage with
USCA11 Case: 21-14001     Document: 22-1     Date Filed: 12/08/2022    Page: 3 of 12




        21-14001              Opinion of the Court                       3

        aluminum roll up doors at the entrances and exits. Hughlon was
        handcuffed behind his back and was in line with other inmates
        while Futch was with other officers waiting to sign his paperwork.
        One of the two aluminum doors to the sally port was open.
        Through his peripheral vision, Futch noticed that Hughlon’s arms
        had come around to his front and saw him run out of the open
        door. Futch yelled to close the door and at Hughlon to stop. But
        the door did not close quickly enough, and Hughlon had a head
        start as Futch chased after him. Futch explained that Hughlon had
        one handcuff on but had gotten his other hand out of the cuffs.
               Futch further testified that Detective Henson, who was also
        inside the sally port, assisted Futch in chasing after Hughlon. As
        they were running after Hughlon, Futch ordered him to stop, but
        Hughlon did not. Henson ultimately tased Hughlon, and Futch
        took him back into custody and walked him back to the sally port
        where he was booked into jail without further incident.
               Henson also testified at trial that he was in the sally port
        booking suspects into the jail when Futch walked a suspect over
        for booking. He described the sally port as the area where paper-
        work is done in the booking process. While waiting, he heard
        Futch yell to shut the gate because Hughlon was running. Henson
        started running after Hughlon, warning that Hughlon would be
        tased if he did not stop. Hughlon ran approximately 100 yards be-
        fore Henson “tased” him from about 6 feet.
              On September 21, 2010, the jury returned a verdict of guilty,
        as charged, against Hughlon. At a post-trial hearing, Hughlon
USCA11 Case: 21-14001      Document: 22-1      Date Filed: 12/08/2022     Page: 4 of 12




        4                      Opinion of the Court                 21-14001

        raised an issue regarding the performance of his trial counsel to the
        trial court, stating that he filed a motion under Nelson v. State, see
        274 So. 2d 256 (Fla. Dist. Ct. App. 1973) (prescribing the procedure
        for addressing a defendant’s request to discharge appointed counsel
        due to counsel’s alleged ineffective assistance), because, when he
        “was being escorted by the officers . . . to get ready for trial, the
        juror was sitting out there in the hallway, talking to [the prosecu-
        tor],” and the juror “stayed.” Hughlon stated that he did not “feel
        like that was a fair trial” and had told his counsel. The state trial
        court reviewed the motion and asked trial counsel if Hughlon had
        raised the issue. Counsel responded by stating that he had done so.
        But counsel did not see how that would be prejudicial, as counsel
        “had trials with handcuffs and shackles, and [the defendants] have
        been found not guilty.” As to the issue of the prosecutor talking to
        the juror, counsel told the court that this was the first time she
        heard about it. The court then found that counsel had “provided
        effective counsel to date” and later sentenced him to 30 years’ im-
        prisonment.
               On direct appeal to the state appellate court, Hughlon ar-
        gued that the trial court erred in determining that his counsel had
        been effective, given the fact that she failed to bring to the trial
        court’s attention the incident involving the juror seeing him in his
        prison outfit and restraints prior to trial. The First District Court
        of Appeal per curiam affirmed without opinion.
              Hughlon subsequently filed a Florida Rule of Criminal Pro-
        cedure 3.850 motion for post-conviction relief in state court, in
USCA11 Case: 21-14001       Document: 22-1       Date Filed: 12/08/2022      Page: 5 of 12




        21-14001                 Opinion of the Court                           5

        which he argued that his trial counsel rendered ineffective assis-
        tance in failing to alert the court that, prior to trial, a juror had seen
        him in handcuffs and restraints. The post-conviction court sum-
        marily denied his claim as procedurally barred upon finding that it
        had been addressed during the sentencing hearing and found to
        lack merit. The post-conviction court further determined that the
        issue was also considered on direct appeal, where the state appel-
        late court “implicitly found it to be without merit.” Hughlon ap-
        pealed the order denying his Rule 3.850 motion, and the First Dis-
        trict Court of Appeal again per curiam affirmed without opinion.
               Hughlon then filed a pro se petition for writ of habeas cor-
        pus under 28 U.S.C. § 2254 before the district court. Of relevance
        here, Hughlon alleged in his petition that his trial counsel per-
        formed ineffectively by failing to object to, or move to strike, a ju-
        ror that talked to the prosecutor and saw him in his jail uniform
        and restraints before trial. Hughlon asserted that when he was be-
        ing escorted to the courtroom on the day of trial, he witnessed the
        prosecutor and a member of the jury having a conversation, and
        the juror saw him while he was wearing a “jailhouse uniform,
        handcuffs, and shackles.” He claimed his exposure to the juror was
        of “great length,” and the uniform and restraints clearly identified
        him as an inmate and unnecessarily marked him as a “dangerous,
        violent, and incarcerated person.” According to Hughlon, his ap-
        pearance suggested his guilt had been predetermined, which vio-
        lated his rights to a fair trial, due process, and an impartial jury.
        When Hughlon raised this issue with his trial counsel, counsel
USCA11 Case: 21-14001     Document: 22-1      Date Filed: 12/08/2022    Page: 6 of 12




        6                      Opinion of the Court               21-14001

        disregarded the issue as “no big deal.” Hughlon argued that this
        was ineffective assistance of counsel that prejudiced him because
        the juror started the trial under the impression that he was a “dan-
        gerous, untrustworthy, and [] violent man who[] was obviously
        guilty” and that there was a reasonable probability that the out-
        come of the proceeding would have been different but for coun-
        sel’s error in failing to advocate for removal of the juror.
                The district court dismissed Hughlon’s petition with preju-
        dice in its entirety. The district court noted that the post-convic-
        tion court summarized that the claim was found to be without
        merit at sentencing, was implicitly found to be without merit on
        appeal, and was procedurally barred in the Rule 3.850 in proceed-
        ing. To the extent that the First District Court of Appeal decided
        the claim on the merits, the district court applied the deferential
        standard for federal court review of state court adjudications and
        determined that the state court’s adjudication of this claim was not
        contrary to clearly established law or an unreasonable application
        of clearly established law and was not based on an unreasonable
        determination of the fact in light of the evidence presented. The
        district court specifically concluded that there was “no reasonable
        probability a single juror’s brief viewing of Hughlon handcuffed
        outside of the courtroom or the prosecutor’s alleged conversation
        with a juror changed the outcome of the trial.” The district court
        cited the testimony presented by Futch and Henson, explained that
        identity was not an issue at trial given the unrebutted testimony,
        and determined that the state presented substantial evidence of
USCA11 Case: 21-14001       Document: 22-1      Date Filed: 12/08/2022      Page: 7 of 12




        21-14001                Opinion of the Court                          7

        Hughlon’s guilt. Thus, the district court determined that Hughlon
        failed to demonstrate prejudice and denied relief as to that claim.
        The district court denied relief on Hughlon’s remaining claims and
        denied a COA.
                We granted a certificate of appealability (“COA”) on one is-
        sue: whether the district court erred in rejecting Hughlon’s claim
        that his trial counsel performed ineffectively by failing to move to
        strike a juror that saw him in his jail uniform, and restraints before
        trial.
                                              II.
                We review a district court’s denial of a § 2254 petition de
        novo. Bester v. Warden, 836 F.3d 1331, 1336 (11th Cir. 2016). We
        liberally construe pro se filings, including pro se applications for re-
        lief pursuant to § 2254. Dupree v. Warden, 715 F.3d 1295, 1299
        (11th Cir. 2013). The district court’s determination that the state
        court decision was reasonable is reviewed de novo. LeCroy v.
        Sec’y, Fla. Dep’t of Corr., 421 F.3d 1237, 1259 (11th Cir. 2005).
               In the context of an unsuccessful § 2254 petition, the scope
        of our review is limited to the issues specified in the COA. Hodges
        v. Att’y Gen., State of Fla., 506 F.3d 1337, 1340 (11th Cir. 2007). We
        may sua sponte expand a COA on “exceptional occasions,” but an
        appellant granted a COA on one issue cannot simply brief other
        issues as she desires in an attempt to force both us and her oppo-
        nent to address them. Dell v. United States, 710 F.3d 1267, 1272
        (11th Cir. 2013).
USCA11 Case: 21-14001      Document: 22-1      Date Filed: 12/08/2022     Page: 8 of 12




        8                      Opinion of the Court                 21-14001

                                            III.
                The Antiterrorism and Effective Death Penalty Act of 1996
        (“AEDPA”) provides that, after a state court has adjudicated a claim
        on the merits, a federal court may grant habeas relief only if the
        state court’s decision was (1) contrary to, or involved an unreason-
        able application of, clearly established federal law, as determined
        by the Supreme Court of the United States, or (2) based on an un-
        reasonable determination of the facts in light of the evidence pre-
        sented to the state court. 28 U.S.C. § 2254(d)(1)–(2). The AEDPA
        imposes a “‘highly deferential standard for evaluating state-court
        rulings’ and ‘demands that state-court decisions be given the bene-
        fit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010) (citation
        omitted) (first quoting Lindh v. Murphy, 521 U.S. 320, 333 n.7
        (1997); then quoting Woodford v. Visciotti, 537 U.S. 19, 24 (2002)).
        In applying § 2254(d) deference, federal courts should not “take a
        magnifying glass” to the state’s decision and analyze it line-by-line.
        Meders v. Warden, Ga. Diagnostic Prison, 911 F.3d 1335, 1350
        (11th Cir. 2019).
               “[D]etermining whether a state court’s decision resulted
        from an unreasonable legal or factual conclusion does not require
        that there be an opinion from the state court explaining the state
        court’s reasoning.” Harrington v. Richter, 562 U.S. 86, 98 (2011).
        Where the state court’s decision is “unaccompanied by an explana-
        tion,” as it is in this case, the petitioner must show “there was no
        reasonable basis for the state court to deny relief.” Id.
USCA11 Case: 21-14001     Document: 22-1      Date Filed: 12/08/2022    Page: 9 of 12




        21-14001               Opinion of the Court                       9

               The Sixth Amendment gives criminal defendants the right
        to effective assistance of counsel. U.S. Const., amend. VI. To es-
        tablish ineffective assistance of counsel, a petitioner must show
        that (1) his attorney’s performance was deficient, and (2) the defi-
        cient performance prejudiced his defense. Strickland v. Washing-
        ton, 466 U.S. 668, 687 (1984). Failure to establish either prong is
        fatal and makes it unnecessary to consider the other. Id. at 697.
        Deficient performance “requires showing that counsel made errors
        so serious that counsel was not functioning as the ‘counsel’ guar-
        anteed the defendant by the Sixth Amendment.” Id. It is presumed
        that a petitioner’s counsel acted competently, and the petitioner
        must prove that his attorney’s representation was unreasonable
        under prevailing professional norms. Chandler v. United States,
        218 F.3d 1305, 1314 n.15 (11th Cir. 2000) (en banc). To make such
        a showing, a defendant must demonstrate that “no competent
        counsel would have taken the action that his counsel did take.”
        United States v. Freixas, 332 F.3d 1314, 1319–20 (11th Cir. 2003)
        (quoting Brownlee v. Haley, 306 F.3d 1043, 1059 (11th Cir. 2002)).
        Prejudice occurs when there is a “reasonable probability that, but
        for counsel’s unprofessional errors, the result of the proceeding
        would have been different.” Strickland, 466 U.S. at 694.
              When analyzing a claim of ineffective assistance under
        § 2254(d), our review is “doubly” deferential to counsel’s perfor-
        mance. See Harrington, 562 U.S. at 105. Thus, under § 2254(d),
        “the question is not whether counsel’s actions were reasonable.
        The question is whether there is any reasonable argument that
USCA11 Case: 21-14001      Document: 22-1      Date Filed: 12/08/2022      Page: 10 of 12




        10                      Opinion of the Court                  21-14001

        counsel satisfied Strickland’s deferential standard.” Id. When ap-
        plying § 2254(d) deference to the prejudice prong of the Strickland
        standard, the question is “whether every fairminded jurist would
        conclude that prejudice has been established.” Meders, 911 F.3d at
        1351. We have stated that the combination of Strickland and §
        2254(d) is “doubly difficult” for petitioners to overcome, and it will
        therefore be a “rare case” in which an ineffective-assistance claim
        denied on the merits in state court is found to merit relief in a fed-
        eral habeas proceeding. Gissander v. Seabolt, 735 F.3d 1311, 1323
        (11th Cir. 2013) (quoting Evans v. Sec’y, Fla. Dep’t of Corr., 699
        F.3d 1249, 1268 (11th Cir. 2012)).
               In Clark v. Commissioner, Alabama Department of Correc-
        tions, 988 F.3d 1326 (11th Cir. 2021), cert. denied sub. nom, Clark
        v. Hamm, 142 S. Ct. 1134 (2022), we held that a petitioner could
        not raise a substantial claim of ineffective assistance of trial counsel
        to overcome a procedural default because he was not prejudiced
        when two jurors saw him in shackles at trial. Id. at 1332–33. There,
        the petitioner claimed that his trial counsel provided ineffective as-
        sistance because they did not object to him being restrained at trial
        because two jurors saw him shackled and he was restrained with-
        out an adequate and on-the-record justification. Id. at 1329, 1331.
        We noted that physical restraints on a defendant “should be used
        as rarely as possible” because they tend to interfere with a defend-
        ant’s constitutional rights. Id. at 1331–32 (quoting United States v.
        Durham, 287 F.3d 1297, 1304–05 (11th Cir. 2002)). But we rejected
        the petitioner’s arguments that our caselaw stating that shackles
USCA11 Case: 21-14001     Document: 22-1      Date Filed: 12/08/2022     Page: 11 of 12




        21-14001               Opinion of the Court                        11

        are inherently prejudicial applied and concluded that our precedent
        did not affect a petitioner’s burden to prove actual prejudice when
        raised in an ineffective-assistance-of-counsel claim on collateral re-
        view. Id. at 1332. We concluded that the petitioner was required
        to show a reasonable probability that, without his being visibly
        shacked, the jury would not have convicted him and that he had
        failed to meet that standard because the evidence against him was
        “overwhelming.” Id. at 1332–33.
                 Applying § 2254(d) deference to the prejudice prong of the
        Strickland standard, Hughlon had to show that every fair-minded
        jurist would conclude that prejudice has been established. Meders,
        911 F.3d at 1351. As in Clark, Hughlon could not meet that burden
        because the evidence against him at trial was overwhelming.
        Hughlon stipulated at trial that he was “under arrest and in lawful
        custody” when Futch was escorting him to the pretrial detention
        facility. Futch and Henson provided undisputed testimony that
        they saw Hughlon slip out of his handcuffs and run out of the sally
        port door for roughly 100 yards until he was tased. Between the
        stipulation and the detectives’ testimony, it was clear that Hughlon
        violated Florida’s escape statute. See Fla. Stat. 944.40 (2010). Ac-
        cordingly, in light of the strong evidence against Hughlon, like in
        Clark, there was no reasonable probability that a juror seeing him
        in restraints impacted the outcome of his trial. See Clark, 988 F.3d
        at 1333.
               Since Hughlon is unable to demonstrate that he was preju-
        diced by his counsel’s alleged deficient performance, his claim fails,
USCA11 Case: 21-14001     Document: 22-1      Date Filed: 12/08/2022     Page: 12 of 12




        12                     Opinion of the Court                 21-14001

        and we need not address whether his counsel’s performance was
        deficient. See Strickland, 466 U.S. at 697. Because Hughlon is thus
        unable to overcome the difficult standard of double deference un-
        der § 2254(d) that applies to Strickland claims, see Harrington,
        562 U.S. at 105, we affirm. Finally, we do not address Hughlon’s
        alternative argument concerning his trial counsel’s alleged ineffec-
        tiveness in failing to investigate a plea offer since this argument is
        outside the scope of the narrow COA that we granted.
              AFFIRMED.